Citation Nr: 9919365	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's anxiety reaction is currently manifested by 
disturbances in mood and difficulty in establishing and 
maintaining effective relationships due to suspiciousness.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent, but 
no higher, for the veteran's anxiety reaction disorder are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of a 
worsening of his service-connected anxiety reaction.  
Therefore, he has satisfied the initial burden of presenting 
a well-grounded claim.

In this case, the veteran was provided a VA examination in 
June 1998, and sufficient evidence is of record to evaluate 
his service-connected disability properly.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (1998).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran's anxiety reaction is currently rated 30 percent 
disabling.  The applicable rating criteria provide a 30 
percent disability rating for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

A 50 percent disability rating is assigned for:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

In the opinion of the Board, the veteran's disability more 
nearly approximates the criteria for the 50 percent rating 
than the 30 percent rating or any rating higher than 50 
percent.  38 C.F.R. § 4.7.  The medical evidence shows 
assignment of a GAF score of 40 upon VA examination in June 
1998.  The examiner diagnosed post traumatic stress disorder 
with chronic depression on that examination and concluded 
that he was suspicious of people and that had a depressed 
mood with anxious affect.  A GAF score of 40 represents 
"major" impairment in functioning due to psychiatric 
disease beyond the level which is considered "serious" (GAF 
of 41-50).  See DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  The GAF score is strongly indicative 
of a more prominent disability than that contemplated by a 30 
percent rating.  In fact, the findings noted on the June 1998 
examination regarding the veteran's depressed mood and 
anxious affect as well as his suspiciousness are in line with 
the criteria of "disturbances of motivation and mood" and 
"difficulty in establishing and maintaining effective work 
and social relationships" provided under the 50 percent 
rating criteria.  Moreover, his current GAF noted on the 
recent VA examination represents an increased level of 
impaired functioning compared to the balance of the evidence.

The veteran does have symptoms associated with a 70 percent 
rating.  It is not shown by the evidence that he has 
intermittently illogical speech, impaired impulse control, 
near-continuous panic or depression affecting his the ability 
function independently, spatial disorientation, and neglect 
of personal appearance and hygiene.  Likewise, the criteria 
for a 100 percent rating are not shown in view of the fact 
that he is not grossly psychotic or disoriented.  While the 
veteran does not have all the symptoms listed in the criteria 
for a 50 percent rating, he does have disturbances in mood 
and an inability to establish and maintain effective 
relationships.  Hence, after a review of his entire medical 
history regarding anxiety reaction and with the resolution of 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor, entitlement to a 50 percent 
disability rating is warranted.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.7 (1998).


ORDER

Entitlement to an increased rating of 50 percent, and not 
higher, is granted for the veteran's anxiety reaction 
disorder, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

